
	
		I
		112th CONGRESS
		1st Session
		H. R. 2781
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To establish a research, development, and technology
		  demonstration program to improve the efficiency of gas turbines used in
		  combined cycle and simple cycle power generation systems.
	
	
		1.High efficiency gas
			 turbines
			(a)In
			 generalThe Secretary of
			 Energy, through the Office of Fossil Energy, shall carry out a multiyear,
			 multiphase program of research, development, and technology demonstration to
			 improve the efficiency of gas turbines used in power generation systems and to
			 identify the technologies that ultimately will lead to gas turbine combined
			 cycle efficiency of 65 percent or simple cycle efficiency of 50 percent.
			(b)Program
			 elementsThe program under this section shall—
				(1)support
			 first-of-a-kind engineering and detailed gas turbine design for megawatt-scale
			 and utility-scale electric power generation, including—
					(A)high temperature
			 materials, including superalloys, coatings, and ceramics;
					(B)improved heat
			 transfer capability;
					(C)manufacturing
			 technology required to construct complex three-dimensional geometry parts with
			 improved aerodynamic capability;
					(D)combustion
			 technology to produce higher firing temperature while lowering nitrogen oxide
			 and carbon monoxide emissions per unit of output;
					(E)advanced controls
			 and systems integration;
					(F)advanced high
			 performance compressor technology; and
					(G)validation
			 facilities for the testing of components and subsystems;
					(2)include technology
			 demonstration through component testing, subscale testing, and full scale
			 testing in existing fleets;
				(3)include field
			 demonstrations of the developed technology elements so as to demonstrate
			 technical and economic feasibility; and
				(4)assess overall
			 combined cycle and simple cycle system performance.
				(c)Program
			 goalsThe goals of the multiphase program established under
			 subsection (a) shall be—
				(1)in phase I—
					(A)to develop the conceptual design of
			 advanced high efficiency gas turbines that can achieve at least 62 percent
			 combined cycle efficiency or 47 percent simple cycle efficiency on a lower
			 heating value basis; and
					(B)to develop and demonstrate the technology
			 required for advanced high efficiency gas turbines that can achieve at least 62
			 percent combined cycle efficiency or 47 percent simple cycle efficiency on a
			 lower heating value basis; and
					(2)in phase II, to develop the conceptual
			 design for advanced high efficiency gas turbines that can achieve at least 65
			 percent combined cycle efficiency or 50 percent simple cycle efficiency on a
			 lower heating value basis.
				(d)ProposalsWithin 180 days after the date of enactment
			 of this Act, the Secretary shall solicit grant and contract proposals from
			 industry, small businesses, universities, and other appropriate parties for
			 conducting activities under this Act. In selecting proposals, the Secretary
			 shall emphasize—
				(1)the extent to
			 which the proposal will stimulate the creation or increased retention of jobs
			 in the United States; and
				(2)the extent to
			 which the proposal will promote and enhance United States technology
			 leadership.
				(e)Competitive
			 AwardsThe provision of
			 funding under this section shall be on a competitive basis with an emphasis on
			 technical merit.
			(f)Cost
			 sharingSection 988 of the Energy Policy Act of 2005 (42 U.S.C.
			 16352) shall apply to an award of financial assistance made under this
			 section.
			(g)Limits on
			 participationThe limits on participation applicable under
			 section 999E of the Energy Policy Act of 2005 (42 U.S.C. 16375) shall apply to
			 financial assistance awarded under this section.
			(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $50,000,000 for each of fiscal years
			 2013 through 2019.
			
